FILED
                            NOT FOR PUBLICATION                             OCT 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50574

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03409-DMS

  v.
                                                 MEMORANDUM *
GEORGE GONZALEZ CRUZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       George Gonzalez Cruz appeals from the 10-year sentence imposed following

his guilty-plea conviction for conspiracy to distribute methamphetamine, in

violation of 21 U.S.C. §§ 846 and 841(a)(1). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gonzalez Cruz contends that the district court erred by denying him relief

under the safety valve provision of 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2.

However, Gonzalez Cruz was not entitled to safety valve relief because he failed to

name his supplier. See 18 U.S.C. § 3553(f)(5); United States v. Thompson, 81 F.3d

877, 878-80 (9th Cir. 1996). Therefore, the district court correctly sentenced him

to the statutory mandatory minimum sentence. See Thompson, 81 F.3d at 880.

      AFFIRMED.




                                         2                                   10-50574